Citation Nr: 0217386	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left hip arthritis 
as secondary to a service-connected left fibula/knee 
disorder.

2.  Entitlement to a rating in excess of 30 percent for left 
knee instability resulting from a fibula injury.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis resulting from a fibula injury.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to December 1947.  This matter comes to the 
Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Department of Veterans Affairs (VA) 
Reno, Nevada Regional Office (RO) which continued the 30 
percent rating then in effect for the veteran's service-
connected left fibula/knee disability and denied service 
connection for left hip osteoarthritis as secondary to the 
service-connected left fibula/knee disability.  During the 
appellate period, a separate 10 percent disability rating 
was assigned for traumatic arthritis of the left knee.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that the veteran's current left hip arthritis was 
caused by, or increased in severity due to, his service-
connected residuals of a left fibula injury.

2.  Left knee subluxation/instability is no more than severe 
in extent.

3.  Arthritis of the left knee is manifested full extension 
of the knee and limitation of flexion no worse than to 45 
degrees, even with pain/exacerbations factored in. 


CONCLUSIONS OF LAW

1.  Secondary service connection for left hip arthritis is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.310(a) (2002).
2.  A rating in excess of 30 percent for left knee 
subluxation/instability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2002).

3.  A rating in excess of 10 percent for left knee arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The claim has been considered on the merits, and well-
groundedness is not an issue. Via rating decision in January 
2000, statement of the case in August 2000, and supplemental 
statements of the case (SSOCs) in June 2001 and November 
2001 the veteran was notified why his claims were denied.  
In September 2001 he was informed of what the RO was doing 
to comply with the VCAA, and of his and VA's respective 
responsibilities in developing his claims.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has obtained the veteran's service medical records.  
In October 2001, he informed the RO that there was no 
evidence outstanding.  The RO has arranged for VA 
examinations.  As was noted above, all pertinent mandates of 
the VCAA are satisfied.
II.  Secondary Service Connection

The veteran asserts that his left hip arthritis is 
proximately due to or the result of his service-connected 
left fibula/knee disabilities.  

A review of the veteran's service medical records, including 
the report of his December 1947 service discharge 
examination, did not reveal findings, complaints, or 
treatment for a left hip condition.  

In April 1999 the veteran submitted a claim for service 
connection for hip problems secondary to his left lower leg 
condition.  The first evidence of such disability was in 
August 1999, when a VA fee-basis X-rays revealed deformity 
of the left femoral head.  It was noted that the appearance 
of the hip could be related to osteonecrosis with subsequent 
collapse and subluxation, although the appearance could also 
certainly be due to an old injury.  

On VA fee-basis examination in September 1999 the examiner, 
citing the August 1999 X-ray report, diagnosed severe 
osteoarthritis of the left hip causing shortening of the 
left lower extremity.  The examiner opined that there was no 
relationship between the service-connected disability of the 
left lower leg and the left hip condition.  He added that 
the veteran developed osteoarthritis of the left hip and 
shortening of the left lower extremity independent of the 
injury to the left fibula.  

An October 1999 VA progress note includes a diagnosis of 
left knee, ankle and hip pain secondary to osteoarthritis.

A February 2000 VA progress note indicates that the veteran 
was suffering from arthritis of the left ankle, knee and 
hip.  The note also indicated that the veteran's left leg 
was shorter than his right and that he used a cane for 
ambulation.  The note further indicated that the veteran's 
shortened left leg, and his left ankle and knee arthritis 
"possibly contributed" to his left hip arthritis.  An April 
2000 VA progress note shows complaints of left hip pain.

At his October 2000 hearing before a RO hearing officer the 
veteran testified that he had been informed by medical 
doctors that he needed surgery for his left hip condition 
but that he declined the procedure.  

A November 2000 VA progress note shows complaints of left 
knee and hip pain.

On VA orthopedic examination in December 2000 the veteran, 
in pertinent part, related his left hip pain to an inservice 
injury.  His claims file apparently was not available to the 
examiner, as it was noted that the claims file was not 
needed.  He complained of constant left hip pain.  Severe 
left hip osteoarthritis, possibly secondary to vascular 
necrosis of the femoral head, with painful limited hip 
motion was diagnosed.  The examiner opined that the 
veteran's left hip condition was "most probably caused" by 
military incidents and are "definitely" worsened due to the 
veteran's left knee and ankle conditions.  The examiner did 
not have an opportunity to review medical records.  A 
December 2000 fee-basis X-ray report includes a diagnosis of 
severe osteoarthritis of the left hip.

On VA fee-basis examination in April 2001 the examiner 
indicated that he had reviewed the veteran's claims folder.  
A comprehensive review of the veteran's medical history was 
documented.  In pertinent part, severe osteoarthritis of the 
left hip causing shortening of the lower left extremity, 
moderate to severe osteoarthritis of the left knee and 
status post fracture of the left fibula were diagnosed.  The 
examiner opined that while the veteran's left ankle, left 
knee, and low back disabilities were related to a fibula 
injury in service, his left hip degenerative arthritis was 
not.  A May 2001 VA fee-basis X-ray report includes a 
diagnosis of severe degenerative joint disease of the left 
hip.  

A July 2001 VA progress note indicates that the veteran 
complained of constant left hip pain.  

It is neither claimed nor shown that a left hip disability 
was manifested in service, or appeared at any time soon 
thereafter.  Consequently, service connection for left hip 
arthritis on the basis that it was incurred or aggravated in 
service, or could be presumed to have been incurred in 
service, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.  Service 
connection may be granted for disability that is proximately 
due to, or the result of a service- connected disability.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has further held that a claimant is 
entitled to service connection on a secondary basis when it 
is shown that the claimant's service-connected disability 
aggravates a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran's claim is based entirely on a secondary theory 
of entitlement, i.e., that his left hip arthritis was caused 
or aggravated by his service connected residuals of a left 
fibula injury.  There is a doctor's opinion (the December 
2000 VA examiner) supporting that contention.  However, that 
examiner did not have the benefit of review of the veteran's 
claims folder, and relied entirely on history provided by 
the veteran.  A February 2000 VA progress note also supports 
the veteran's claim to some extent in that it indicates that 
the veteran's service connected disabilities of the left 
lower extremity "possibly contributed" to his left hip 
arthritis.  

Evidence against the veteran's claim includes the report of 
a September 1999 VA examination, when the examiner stated 
that the veteran developed osteoarthritis of the left hip 
independent of the injury to the left fibula.  Of greater 
significance is the report of an April 2001 VA examination 
when the examiner, upon cited review of the entire claims 
file, and providing explanation of the evidence relied on, 
opined that the left hip arthritis was unrelated to the 
service connected disability.  Because that opinion comes 
upon review of the entire evidentiary record and refers to 
the clinical foundation on which it was based, it is of 
greater probative value.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).   

The preponderance of the evidence is against the veteran's 
theory that service connected disability caused, or 
aggravated, his left hip arthritis.   Accordingly, this 
claim must be denied


III.  Increased Ratings

The veteran fractured his left fibula in November 1946.  

A July 1949 VA narrative summary notes that the veteran 
injured his left knee in 1946; mild internal derangement of 
the left knee was diagnosed.  

A November 1983 VA Medical Certificate includes a diagnosis 
of left knee arthritis.  On March 1984 VA examination severe 
left knee degenerative arthritis was diagnosed. 

On September 1999 VA fee-basis examination it was noted that 
the veteran required a cane for ambulation.  He complained 
of instability in his entire lower extremity.  Left knee 
examination revealed the following range of motion findings:  
Flexion - 100 degrees active, 115 degrees passive; Extension 
- 0 degrees both active and passive.  Mild medial collateral 
ligament laxity was reported, together with mild tenderness 
over the lateral and medial joint lines.  There was no 
edema, weakness, redness, heat or abnormal movement of the 
left knee.  Mild effusion was noted.  The diagnosis was 
moderate to severe osteoarthritis of the left knee.  

The veteran testified at a hearing in October 2000 that the 
cartilage had totally disappeared in his left knee.  He 
complained of locking and giving way of the knee on a daily 
basis.  He had never worn a brace on the knee.  He described 
his pain as ten out of ten.  It was also noted that his left 
lower extremity was shorter than his right, that he had 
difficulty ambulating, and that he used a cane.

A November 2000 VA progress note indicates that the veteran 
was seen for complaints of left knee pain.

On December 2000 VA orthopedic examination the veteran 
complained of constant left knee and ankle pain.  He added 
that his knee gave way once a week.  Examination showed the 
left extremity to be 1.5 inches shorter than his right leg.  
The left knee had an abnormal appearance manifested by bony 
swelling.  Tenderness over the medial and lateral joint 
lines was noted.  The veteran was able to flex his left knee 
from zero degrees to 70 degrees with pain in the anterior 
knee during the entire range of motion.  Ligaments were 
intact.  The diagnoses included left knee severe 
tricompartmental osteoarthritis with constant pain and 
painful limited motion.  The examiner opined that the 
veteran's left knee condition was stable and that no 
additional limited motion or function was expected as there 
were no "flareups."  On December 2000 private X-ray 
examination degenerative osteoarthritis of the left knee was 
diagnosed.  

On VA fee-basis examination in April 2001 the examiner 
indicated that he had reviewed the veteran's claims folder.  
A comprehensive review of the veteran's medical history was 
documented.  Moderate to severe osteoarthritis of the left 
knee and status post fracture of the left fibula were 
diagnosed.  The veteran complained of instability in his 
entire left lower extremity.  Range of motion of the left 
knee was noted to be from 75 degrees active and 85 degrees 
passive flexion to zero degrees (full) extension, both 
active and passive.  Fatigue and weakness were reported with 
range of motion.  No edema, effusion, instability, redness 
or heat of the knee was shown.  Tenderness over the lateral 
and medial joint lines was reported.  There was no sign of 
ankylosis.  The examiner indicated that further limitation 
of motion due to pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups would 
be approximately 15 percent.  Examination of the left 
tibia/fibula region showed no deformity or tenderness.  An 
April 2001 X-ray revealed severe left knee degenerative 
changes and loose ossified bodies in the knee joint.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 
Knee disability manifested by recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a, Code  5257.

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Code 5261.

38 C.F.R. § 4.71, Plate II, reflects that normal extension 
and flexion of the knee is from 0 to 140 degrees.

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 10 percent disability 
rating where there is slight knee or ankle disability, a 20 
percent disability rating where there is moderate knee or 
ankle disability, and a 30 percent disability rating where 
there is marked knee or ankle disability.  A 40 percent 
disability rating is provided for nonunion of the tibia and 
fibula with loose motion and requiring a brace.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Code 5010.  See also 
Code 5003.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, as is the case here, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Arthritis due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.

A veteran who has arthritis and instability of the knee may 
be rated separately under Code 5003, which provides for the 
presence of arthritis (or applicable limitation of motion 
codes), and Code 5257 which provides for instability.  See 
VAOPGCPREC 23-97.  

After careful review of the entire evidentiary record, it is 
the Board's judgment that a rating in excess of 30 percent 
for subluxation/instability and/or a rating in excess of 10 
percent for arthritis are not warranted.

The 30 percent rating now assigned for 
subluxation/instability is the maximum rating under Code 
5257.  (Other codes do not apply, e.g., application of code 
5262, which provides a 40 percent rating would require 
nonunion - which is not shown).  Further, more than severe 
subluxation/instability has not been clinically shown, 
either of examinations, or in progress notes.  

Regarding the rating assigned for arthritis with limitation 
of motion it is noteworthy at the outset that since only one 
major joint is involved, rating under Codes 5010, 5003 
(without further recourse to limitation of motion codes) 
would be of no benefit to the veteran, as he already has a 
rating equal to the maximum for noncompensable limitation of 
motion with arthritis (10 percent).  Examinations have shown 
full extension (to 0 degrees), so a higher rating under code 
5261 is not warranted.  Limitation of flexion has never been 
shown to exceed to 45 degrees (even with pain/exacerbations 
factored in - See April 2001 VAX).  Consequently, a higher 
rating under Code 5260 is not warranted.  As ankylosis has 
never been reported, a higher rating under code 5256 is not 
for consideration.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
By a preponderance, the evidence shows that the veteran's 
left fibula/knee disability impairment is no greater than 
reflected by the ratings currently assigned.  Consequently, 
ratings in excess of those currently assigned are not 
warranted. 


ORDER

Secondary service connection for left hip arthritis is 
denied.

A rating in excess of 30 percent for left fibula/knee 
disability manifested by subluxation or instability is 
denied.

A rating in excess of 10 percent for left knee arthritis 
with limitation of motion is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

